 

--------------------------------------------------------------------------------

 
Exhibit 10.2
 

 
AMENDMENT NO. 2 TO
AMENDED AND RESTATED CREDIT AGREEMENT (LICENSING)


THIS AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT (LICENSING) (this
“Amendment”) is entered into as of July 20, 2010 (the “Amendment Effective
Date”), by and among FRANKLIN CREDIT MANAGEMENT CORPORATION, a Delaware
Corporation, and FRANKLIN CREDIT HOLDING CORPORATION, a Delaware corporation
(each, a “Borrower” and collectively “Borrowers”), THE FINANCIAL INSTITUTIONS
PARTY HERETO AS LENDERS (each, a “Lender” and collectively, the “Lenders”) and
THE HUNTINGTON NATIONAL BANK, a national banking association (“Huntington”), as
administrative agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, the “Administrative Agent”).  This
Amendment further amends and modifies a certain Amended and Restated Credit
Agreement (Licensing) dated as of March 31, 2009 (as amended, supplemented,
restated or otherwise modified from time to time, the “Credit Agreement”) by and
among Borrowers, the Lenders, the Administrative Agent and Issuing
Bank.  Capitalized terms used in this Amendment and not otherwise defined herein
shall have the meanings ascribed to such terms in the Credit Agreement.


RECITALS:


A.           As of March 31, 2009, Borrowers, the Lenders, the Administrative
Agent and Issuing Bank executed the Credit Agreement setting forth the terms of
certain extensions of credit to the Borrower; and


B.           As of March 31, 2009, Borrowers executed and delivered to the
Administrative Agent, inter alia, a Revolving Promissory Note (Licensing)  in
the original principal sum of Two Million Dollars ($2,000,000);


C.           As of March 31, 2009, and at various other times, Borrowers
executed and delivered to the Administrative Agent, inter alia, one or more
Applications and Agreements for Letter of Credit in connection with Issuing
Bank’s issuance of Letters of Credit for the account of one or more of the
Borrowers; and


D.           Borrowers have requested that the Lenders, the Administrative Agent
and the  Issuing Bank decrease in the principal amount of the Revolving Loan
Commitment, reduce the outstanding balance of the Revolving Loan to zero, and
release certain cash collateral, and each Lender, the Administrative Agent and
the Issuing Bank, are willing to do so upon the terms and subject to the
conditions contained herein.


NOW, THEREFORE, in consideration of the mutual covenants, agreements and
promises contained herein, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the parties hereto for
themselves and their successors and assigns do hereby agree, represent and
warrant as follows:


1.   Clause (i) of the definition of “Collateral” set forth in Section 1.01,
“Certain Defined Terms,” of the Credit Agreement is hereby amended to recite as
follows:
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
 
(i)
a first and best Lien on FCMC’s Cash or Cash Equivalents in account number
01892543486 at Huntington, maintained in an amount satisfactory to the
Administrative Agent, but not less than $7,500,000;



2.   The definition of “Revolving Loan Commitment” set forth in Section 1.01,
“Certain Defined Terms,” of the Credit Agreement is hereby amended to recite as
follows:


“Revolving Loan Commitment” shall mean, as to any Lender, the Commitment of such
Lender to make a Revolving Loan Advance as set forth on Schedule 1.  The
aggregate amount of the Revolving Loan Commitments of all Lenders is $1,000,000,
and notwithstanding the stated principal amount of any Revolving Loan Note, no
Borrower shall be permitted to have Advances outstanding thereunder in excess of
the aggregate sum of $1,000,000.
 
3.   Schedule 1, “Commitment of Lenders,” to the Credit Agreement is hereby
amended and replaced with the Schedule 1 attached to this Amendment.


4.   Reduction of Legacy Facility.  Each of the Borrowers hereby irrevocably
authorizes and directs the Administrative Agent to debit FCMC’s securities
account or deposit account at Huntington ending in the numbers 3486 in the
amount of $1,000,000, and to apply such cash or cash equivalents as proceeds of
collateral received pursuant to the terms of the Legacy Loans Credit Agreement.


5.   Conditions of Effectiveness.  This Amendment shall become effective as of
the Amendment Effective Date, upon satisfaction of all of the following
conditions precedent:


(a)           (i) The Administrative Agent shall have received execution and
delivery of, by all parties signatory hereto, originals, or completion as the
case may be, to the satisfaction of the Administrative Agent and its counsel, of
three duly executed originals of this Amendment, and, (ii) the Borrowers shall
have reduced the outstanding principal balance of the Revolving Loan to zero;
and


(b)           The representations contained in the immediately following
paragraph shall be true and accurate.


6.   Representations and Warranties.  Each Borrower represents and warrants to
the Administrative Agent and each Lender as follows: (a) after giving effect to
this Amendment, each representation and warranty made by or on behalf of such
Borrower in the Credit Agreement and in any other Loan Document is true and
correct in all respects on and as of the date hereof as though made on and as of
such date, except to the extent that any such representation or warranty
expressly relates solely to a date prior hereto; (b) the execution, delivery and
performance by such Borrower of this Amendment and each other Loan Document
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
have been duly authorized by all requisite corporate or organizational action on
the part of such Borrower and will not violate any Requirement of Law applicable
to each Borrower; (c) this Amendment has been duly executed and delivered by
each Borrower, and each of this Amendment, the Credit Agreement and each other
Loan Document as amended hereby constitutes the legal, valid and binding
obligation of each Borrower, enforceable against such Borrower in accordance
with the terms thereof; and (d) no event has occurred and is continuing, and no
condition exists, which would constitute an Event of Default or a Default.


7.   Ratification and Reaffirmation.      Each Borrower agrees (i) that all the
obligations, indebtedness and liabilities of such Borrower to the Administrative
Agent and the Lenders under the Credit Agreement are the valid and binding
obligations of such Borrower; (ii) that the obligations, indebtedness and
liabilities of such Borrower evidenced by each Note executed and delivered by
such Borrower are valid and binding without any present right of offset, claim,
defense or recoupment of any kind and are hereby ratified and confirmed in all
respects; and (iii) that the Liens and security interests granted to the
Administrative Agent with respect to the Obligations as security for all
obligations and liabilities of such Borrower under the Credit Agreement, each
Application and Agreement for Letter of Credit and the Revolving Loan Note are
valid and binding and are hereby ratified and confirmed in all respects.


8.   Reference to and Effect on the Loan Documents.  (a) Upon the effectiveness
of this Amendment, each reference in the Credit Agreement to “Amended and
Restated Credit Agreement (Licensing),” “Credit Agreement,” “Agreement,” the
prefix “herein,” “hereof,” or words of similar import, and each reference in the
Loan Documents to the Credit Agreement, shall mean and be a reference to the
Credit Agreement as amended hereby.  (b) Except to the extent amended or
modified hereby, all of the representations, warranties, terms, covenants and
conditions of the Credit Agreement and the other Loan Documents shall remain as
written originally and in full force and effect in accordance with their
respective terms and are hereby ratified and confirmed, and nothing herein shall
affect, modify, limit or impair any of the rights and powers which the
Administrative Agent may have hereunder or thereunder.  Nothing in this
Amendment shall constitute a novation.  The amendments set forth herein shall be
limited precisely as provided for herein, and shall not be deemed to be a waiver
of, amendment of, consent to or modification of any of the Administrative
Agent’s or any Lender’s rights under, or of any other term or provisions of, the
Credit Agreement or any other Loan Document, or of any term or provision of any
other instrument referred to therein or herein or of any transaction or future
action on the part of any Borrower which would require the consent of the
Lender.


9.   Waiver and Release of All Claims and Defenses.  Each Borrower hereby
forever waives, relinquishes, discharges and releases all defenses and claims of
every kind or nature, whether existing by virtue of state, federal, or local
law, by agreement or otherwise, against the Administrative Agent and the
Lenders, and all of their successors, assigns, directors, officers,
shareholders, agents, employees and attorneys, the Obligations or the
Collateral, whether previously or now existing or arising out of or related to
any transaction or dealings between the Administrative Agent, any Lender and any
Borrower or any of them, which any Borrower may have or may have made at any
time up through and including the date of this Amendment, including without
limitation, any affirmative defenses, counterclaims, setoffs, deductions or
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
recoupments, by any Borrower, and all of their representatives, successors,
assigns, agents, employees, officers, directors and heirs.   “Claims” includes
all debts, demands, actions, causes of action, suits, dues, sums of money,
accounts, bonds, warranties, covenants, contracts, controversies, promises,
agreements or obligations of any kind, type or description, and any other claim
or demand of any nature whatsoever, whether known or unknown, accrued or
unaccrued, disputed or undisputed, liquidated or contingent, in contract, tort,
at law or in equity, any of them ever had, claimed to have, now has, or shall or
may have.  Nothing contained in this Amendment prevents enforcement of this
release.


10.   No Waiver.  Nothing in this Amendment shall be construed to waive, modify,
or cure any default or Event of Default that exists or may exist under the
Credit Agreement or any other Loan Document.


11.   Waiver of Right to Trial by Jury.  EACH PARTY TO THIS AMENDMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (1) ARISING UNDER THIS AMENDMENT OR ANY LOAN DOCUMENT, OR (2) IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT,
OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE, AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AMENDMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO
TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.


12.   Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be an original, and all of which
together will constitute one and the same instrument.  Receipt by the
Administrative Agent of a facsimile copy of an executed signature page hereof
will constitute receipt by the Administrative Agent of an executed counterpart
of this Amendment.


13.   Costs and Expenses.  Each Borrower agrees to pay on demand in accordance
with the terms of the Credit Agreement all costs and expenses of the
Administrative Agent in connection with the preparation, reproduction, execution
and delivery of this Amendment and all other Loan Documents entered into in
connection herewith, including the reasonable fees and out-of-pocket expenses of
the Administrative Agent’s counsel with respect thereto.


14.   Governing Law.  This Amendment and the rights and obligations of the
parties hereto shall be governed by, and construed and interpreted in accordance
with, the laws of the State of Ohio.
 
 
 
 
4

--------------------------------------------------------------------------------

 
 

 
15.   Headings.  Section headings in this Amendment are included herein for
convenience of reference only and will not constitute a part of this Amendment
for any other purpose.


16.   Patriot Act Notice.  The Administrative Agent hereby notifies each
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub.L.10756 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies each Borrower, which
information includes the name and address of each Borrower and other information
that will allow the Administrative Agent to identify each Borrower in accordance
with the Act.


[Signature Page Follows.]
 
 
 
5
 
 
 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Borrowers, the Administrative Agent, the Lenders and
Issuing Bank have hereunto set their hands as of the date first set forth above.




BORROWERS:
 
FRANKLIN CREDIT MANAGEMENT CORPORATION
 
By: /s/ Kevin P. Gildea
Name:  Kevin P. Gildea
Title:  Chief Legal Officer




FRANKLIN CREDIT HOLDING CORPORATION
 
By: /s/ Kevin P. Gildea
Name:  Kevin P. Gildea
Title:  Chief Legal Officer




ADMINISTRATIVE AGENT AND ISSUING BANK:


THE HUNTINGTON NATIONAL BANK
 
By: /s/ David L. Abshier
Name:  David L. Abshier
Title:  Authorized Signer




LENDER AND RISK PARTICIPANT:
 
HUNTINGTON FINANCE, LLC
 
By: /s/ Larry D. Case
Name:  Larry D. Case
Title:  Assistant Secretary


 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 




Schedule 1
 
COMMITMENTS OF LENDERS
 
 
Letter of Credit Commitment: Huntington Finance, LLC, as risk participant, 100%
-- $6,500,000, and The Huntington National Bank, as issuing bank.
 
Revolving Loan Commitment: Huntington Finance, LLC, as Lender -- 100%--
$1,000,000.
 


 
 
 
 

 